Detailed Action
This action is in response to application filed on filed 11/23/2021 which is a continuation of 16710743, filed 12/11/2019, now U.S. Patent #11216288, 16710743 is a continuation of 16038002, filed 07/17/2018, now U.S. Patent #11036524, 16038002 Claims Priority from Provisional Application 62650841, filed 03/30/2018, and 16038002 Claims Priority from Provisional Application 62534036, filed 07/18/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 04/28/2022, and 01/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

The information disclosure statement filed 01/03/2022 (see attached crossed out IDS) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner's initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings submitted on 01/03/2022 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11249617 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 of present of application are disclosed by claims 1-20 of of U.S. Patent No. 11249617 B1 (see table below for claim mapping). 
Present application 
US patent #11249617 B1

Claim 1
Claim 1

Claim 2
Claim 1, and Claim 2 

Claim 3
Claim 1, and Claim 3

Claim 4
Claim 4

Claim 5
Claim 5

Claim 6
Claim 6

Claim 7
Claim 7

Claim 8
Claim 8

Claim 9
Claim 9

Claim 10
Claim 1

Claim 11
Claim 10

Claim 12
Claim 11

Claim 13
Claim 13

Claim 14
Claim 15

Claim 14
Claim 15

Claim 16
Claim 16

Claim 17
Claim 17

Claim 18
Claim 18

Claim 19
Claim 19

Claim 20
Claim 20





Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 1, 2, 4, 8, 9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0345035 A1, referred hereinafter as D1) in view of Chiu et al. (US 7546554 B2, referred hereinafter as D2). 
	
As per claim 1, D1 discloses, 
A method comprising, (D1, title, abstract).  
receiving, a first plurality of content items from a first user account of a social networking system, (D1, 0025-0027, 0037-0041 discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos, keyframes, and associated metadata to video sharing service).  
the first plurality of content items comprising multiple files each corresponding to a different layer of content, a first file of the multiple files received from the first user account comprising a first video including video content, and a second file of the multiple files received from the first user account comprising shortened video content of the first video, the second file being received separately from the first file from the first user account, (D1, 0025-0027, 0037-0041, figure 7, discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos files, keyframes (e.g jpegs etc.), and associated metadata separately to video sharing service.).  
generating a first layer of content that includes the second video and a second layer of content that includes the first video, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos files, keyframes (e.g jpegs etc.), and associated metadata separately to video sharing service, where figure 11 shows generating a first layer/segment of content that includes the second video and a second layer/segment of content that includes the first video (e.g. keyframes)) 
causing display of the first layer of content on a client device, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos files, keyframes (e.g jpegs etc.), and associated metadata separately to video sharing service, where figure 11 shows generating a first layer/segment of content that includes the second video and a second layer/segment of content that includes the first video (e.g. keyframes)). 
receiving, from the client device, a user interaction with the first layer of content, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos files, keyframes (e.g jpegs etc.), and associated metadata separately to video sharing service, where figure 11 shows generating a first layer/segment of content that includes the second video and a second layer/segment of content that includes the first video (e.g. keyframes), and allowing user to interact via thumbnails/keyframes).   
D1 fails to expressly disclose - responsive to the receiving of the user interaction, causing display of the second layer of content.
D2 (abstract, figure 4a-6b claim 1, col. 3 lines 20-35, col. 4-col. 5) discloses presenting an interface that displays a first layer and/or second layer of content that displays search results and/or keyframes of videos, where interface is able to receive inputs such tapping on the screen, and based on the tap on the first layer, a second layers is displayed. Further taping on the second layer, a third layer is displayed that plays video depicted in the keyframe layer. The video layer further includes controls superimposed over the video to control the video or move on to other content).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include responsive to the receiving of the user interaction, causing display of the second layer of content.  This would have been obvious for the purpose of allowing users to browser/search videos, plays videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  

	
	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
the user interaction comprises touch input at a particular area of the display, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos files, keyframes (e.g jpegs etc.), and associated metadata separately to video sharing service, where figure 11 shows generating a first layer/segment of content that includes the second video and a second layer/segment of content that includes the first video (e.g. keyframes), and allowing user to interact via thumbnails/keyframes).
 the second video includes less than all of the video content of the first video, and the method further comprises, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos files, keyframes (e.g jpegs etc.), and associated metadata separately to video sharing service, where figure 11 shows generating a first layer/segment of content that includes the second video and a second layer/segment of content that includes the first video (e.g. keyframes), and allowing user to interact via thumbnails/keyframes).
receiving a second plurality of content items from a second user account of the social networking system, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses plurality of users connected to video sharing service and uploading videos, keyframes, and metadata to video sharing service).
generating a first graphic in response to the reception of the first plurality of content items received from the first user account, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses in figure 11 graphics associated with first user uploading content.). 
generating a second graphic in response to the reception of the second plurality of content items received from the second user account, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses in figure 11 graphics associated with second user uploading content.).
generating a graphical user interface to include the first graphic, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses in figure 11 graphics in a interface associated with first user uploading content.). 
configuring the graphical user interface to display content from the first user account upon selection of the first graphic based, in part, on the first plurality of content items being received from the first user account, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing user to select and/or modify various graphics associated with various users/videos as shown in figure 11 to generate and display multi angled video containing the plurality of videos/keyframes received from plurality of users.).  
further generating the graphical user interface to include the second graphic; configuring the graphical user interface to display content from the second user account upon selection of the second graphic based, in part, on the second plurality of content items being received from the second user account; and causing presentation, via a server of the social networking system, of the graphical user interface in a social networking client application of a third user account, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing users to select and/or modify various graphics associated with various users/videos as shown in figure 11 to generate and display multi angled video containing the plurality of videos/keyframes received from plurality of users.).  
D1 fails to expressly disclose - wherein the first layer of content is configured to display the second layer of content in response to receiving a particular user input. 
D2 (abstract, figure 4a-6b claim 1, col. 3 lines 20-35, col. 4-col. 5) discloses presenting an interface that displays a first layer and/or second layer of content that displays search results and/or keyframes of videos, where interface is able to receive inputs such tapping on the screen, and based on the tap on the first layer, a second layers is displayed. Further taping on the second layer, a third layer is displayed that plays video depicted in the keyframe layer. The video layer further includes controls superimposed over the video to control the video or move on to other content).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the first layer of content is configured to display the second layer of content in response to receiving a particular user input.  This would have been obvious for the purpose of allowing users to browser/search videos, plays videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: receiving a plurality of content items from a plurality of additional user accounts of the social networking system; generating a corresponding plurality of graphics corresponding to each of the additional user accounts; and generating a graphical user interface to display each of the plurality of graphics, each of the plurality of graphics configured to display content from the corresponding user account in response to a selection of the graphic, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing users to select and/or modify various graphics associated with various users/videos as shown in figure 11 to generate and display multi angled video containing the plurality of videos/keyframes received from plurality of users.).  

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein: the first layer of content is displayed on a screen of the client device, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos files, keyframes (e.g jpegs etc.), and associated metadata separately to video sharing service, where figure 11 shows generating a first layer/segment of content that includes the second video and a second layer/segment of content that includes the first video (e.g. keyframes)).
D1 fails to expressly disclose - and the user interaction includes a swipe across the first layer of content displayed on the screen of the client device.
D2 (col. 5, figure 6a-6c) discloses swipe gestures across the first, second or third layers.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include user interaction includes a swipe across the first layer of content displayed on the screen of the client device.  This would have been obvious for the purpose of allowing users to browser/search videos, plays videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
further comprising receiving third and fourth files of the multiple files from the first user account, the third file comprising an image or video associated with a travel destination, and the fourth file comprising descriptive information about the travel destination, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing users to upload any number of videos/files, keyframes/files, and metadata files associated with an event or destination.).  

As per claim 11, the rejection of claim 1 further incorporated, D1 discloses,
wherein the second video comprises a video clip corresponding to the first video, (D1, 0025-0027, 0037-0041, figure 7, discloses user client device connected to the video sharing service (e.g. first user account of a social networking system) and uploading videos files, keyframes (e.g jpegs etc.) from uploading videos, and associated metadata separately to video sharing service.).  
D1 fails to expressly disclose - further comprising overlaying one or more images on top of the video clip as the video clip is being played in the first layer of content.
D2 (col. 5, figure 6a-6c) discloses displaying widgets/controls on top of display/played layers and allowing user swipe gestures across the first, second or third layers to adjust transparency of layers.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include overlaying one or more images on top of the video clip as the video clip is being played in the first layer of content.  This would have been obvious for the purpose of allowing users to browser/search videos, adjust and play videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  

As per claim 12:
The rejection of claim 1 further incorporated. 
D1 fails to expressly disclose -  further comprising: causing display of a plurality of indicators of different subsets of content, wherein the first layer of content corresponding to a first subset of the different subsets of content is displayed in response to receiving input that selects a given indicator of the plurality of indicators that is associated with the first video, and wherein the given indicator is animated to change an appearance of the given indicator in response to determining that all content associated with the first subset has been viewed.
D2 (col. 5, figure 6a-6c) discloses causing display of a plurality of indicators of different subsets of content (e.. textual search results/list), wherein the first layer of content corresponding to a first subset of the different subsets of content is displayed in response to receiving input that selects a given indicator of the plurality of indicators that is associated with the first video (e.g. keyframe is displayed based on selection of item from list), and wherein the given indicator is animated to change an appearance of the given indicator in response to determining that all content associated with the first subset has been viewed (e.g. transparency of search lists is changed based on video being selected and played).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teaching of D2 as noted above.  This would have been obvious for the purpose of allowing users to browser/search videos, adjust and play videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  

As per claim 13, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: generating a third layer of content that includes an image or video associated with a travel destination, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing users to upload any number of videos/files, keyframes/files, and metadata files associated with an event or destination and displaying in various layers (e.g. user A, user B) as shown in figure 11.).   
receiving, from the client device, a user interaction with the third layer of content, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing users to upload any number of videos/files, keyframes/files, and metadata files associated with an event or destination and displaying in various layers (e.g. user A, user B etc.) as shown in figure 11 for user manipulation/interaction.).    
D1 discloses third and fourth layers; however, D1 fails to expressly disclose - and responsive to the receiving of the user interaction with the third layer of content, causing display of a fourth layer of content that includes a plurality of description comprising descriptive information about the travel destination.
D2 (col. 5, figures 4a-4c, figure 6a-6c and accompanying text) discloses displaying widgets/controls on top of display/played layers and allowing user swipe gestures across the first, second or third layers to adjust transparency of layers to display various data/controls and/or videos.  The examiner notes that “a plurality of description comprising descriptive information about the travel destination” is merely non-functional descriptive material and as such is merely construed as data.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include responsive to the receiving of the user interaction with the third layer of content, causing display of a fourth layer of content that includes a plurality of description comprising descriptive information about the travel destination.  This would have been obvious for the purpose of allowing users to browser/search videos, adjust and play videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  

As per claim 14:
The rejection of claim 13 further incorporated.
D1 discloses fourth layer; however, D1 fails to expressly disclose - wherein the plurality of descriptions in the fourth layer of content comprising a story about the travel destination, one or more events at the travel destination, and food associated with the travel destination.
D2 (col. 5, figures 4a-4c, figure 6a-6c and accompanying text) discloses displaying widgets/controls on top of display/played layers and allowing user swipe gestures across the first, second or third layers to adjust transparency of layers to display various data/controls and/or videos.  The examiner notes that “therein the plurality of descriptions in the fourth layer of content comprising a story about the travel destination, one or more events at the travel destination, and food associated with the travel destination” is merely non-functional descriptive material and as such is merely construed as data.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the plurality of descriptions in the fourth layer of content comprising a story about the travel destination, one or more events at the travel destination, and food associated with the travel destination.  This would have been obvious for the purpose of allowing users to browser/search videos, adjust and play videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  


As per claim 15:
The rejection of claim 1 further incorporated.
D1/D2 discloses first layer and layer of content; however, D1 fails to expressly disclose - causing an upload page to be presented to a user associated with the first user account; receiving, via the upload page, the first file in response receiving first input from the user that drags the first file into a first section of the upload page corresponding to the second layer; and receiving, via the upload page, the second file in response receiving second input from the user that drags the second file into a second section of the upload page corresponding to the first layer.
However, the examiner takes official notice that causing an upload page to be presented to a user associated with the first user account; receiving, via the upload page, the first file in response receiving first input from the user that drags the first file into a first section of the upload page corresponding to the second layer; and receiving, via the upload page, the second file in response receiving second input from the user that drags the second file into a second section of the upload page corresponding to the first layer. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include causing an upload page to be presented to a user associated with the first user account; receiving, via the upload page, the first file in response receiving first input from the user that drags the first file into a first section of the upload page corresponding to the second layer; and receiving, via the upload page, the second file in response receiving second input from the user that drags the second file into a second section of the upload page corresponding to the first layer.  This would have been obvious with predicable results of providing an interface via which users can use to upload content as known to one of ordinary skill in the art. 

As per claim 17:
The rejection of claim 1 further incorporated.
D1 fails to expressly disclose -  further comprising: causing display of a plurality of indicators of different subsets of content, wherein the first layer of content is displayed in response to receiving input that selects a given indicator of the plurality of indicators that is associated with the first video; and causing display of a selectable link in the second layer of content together with the first video, wherein the plurality of indicators are displayed in response detecting activation of the selectable link, and wherein an animation is displayed in response to detecting activation of the selectable link.
D2 (col. 5, figures 4a-4c, figure 6a-6c and accompanying text) discloses causing display of a plurality of indicators of different subsets of content (e.g. figure 4a search results), wherein the first layer of content is displayed in response to receiving input that selects a given indicator of the plurality of indicators that is associated with the first video (e.g. keyframes are displayed based on selection of one of search items); and causing display of a selectable link in the second layer of content together with the first video (e.g. selectable search box is displayed on layers as shown in figures 4a-4c), wherein the plurality of indicators are displayed in response detecting activation of the selectable link (e.g. searching again via search displays search results as shown in figure 4a), and wherein an animation is displayed in response to detecting activation of the selectable link (.e.g. transparency of data displayed is changed based on selection of items and/or at the whim of user including in response to detecting activation of the selectable link ).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of allowing users to browser/search videos, adjust and play videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  


As per claim 18:
The rejection of claim 17 further incorporated.
D1 fails to expressly disclose -  wherein each of the subsets of content is associated with a different day of the week.
D2 (col. 5, figures 4a-4c, figure 6a-6c and accompanying text) discloses showing results associated with keywords, and as such clearly discloses wherein each of the subsets of content is associated with a different day of the week.  The examiner notes that “a different day of week” is merely non-functional descriptive material and is properly construed as merely data”.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of allowing users to browser/search videos, adjust and play videos in layered interface suitable for small display devices as disclosed by D2 (abstract).  


	As per claims 19-20:
	Claims 19-20 are system and medium claims corresponding to method claim 1 and are of substantially same scope. 
	Accordingly, claims 19-20 are rejected under the same rational as set forth claim 1. 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0345035 A1, referred hereinafter as D1) in view of Chiu et al. (US 7546554 B2, referred hereinafter as D2) in view of Lombardi et al. (US 2015/0042572 A1, referred hereinafter as D3) in view of Krivorot (US 2014/0201527 A1, referred hereinafter as D4).  

As per claim 3:
The rejection of claim 1 further incorporated. 
D1/D2 discloses displaying of the second layer; however, D1/D2 fail to expressly disclose - further comprising: causing display of an indication of an area of the display that is configured to receive the user interaction to cause….
D3 (0069, 0075, figure 6) discloses causing display of an indication of an area of the display that is configured to receive inputs. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3 as noted above. This would have been obvious for the purpose of providing users indication of where a user may perform action or gestures on the touch screen as disclosed by D3.
D1/D2 discloses modifying layers; however, D1/D2 fail to expressly disclose - receiving, from a first user of the client device, an annotation to the second layer of content displayed; and modifying the second layer of content based on the received annotation, wherein the annotated second layer of content is presented to a second user of another client device.
D4 (0005, 0070-0087 figure 3-6) discloses receiving, from a first user of the client device, an annotation to the second layer of content displayed on the client device; and modifying the second layer of content based on the received annotation, wherein the annotated second layer of content is presented to a second user of another client device (e.g. first user selected overlays for content to be displayed to a second user).
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include receiving, from a first user of the client device, an annotation to the second layer of content displayed on the client device; and modifying the second layer of content based on the received annotation, wherein the annotated second layer of content is presented to a second user of another client device. This would have been obvious for the purpose of allowing users to save and share useful notes in a secure manner as disclosed by D4.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0345035 A1, referred hereinafter as D1) in view of Chiu et al. (US 7546554 B2, referred hereinafter as D2) in view of Blinn et al. (US 2010/0293105 A1, referred hereinafter as D5). 


As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: grouping the first plurality of content items based on the first plurality of content items being received, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing users to select and/or modify various graphics associated with various users/videos as shown in figure 11 to generate and display multi angled video containing the plurality of videos/keyframes received from plurality of users.).  
D1 fails to expressly disclose - within a predetermined window of elapsed time.
D5 discloses the above limitation.  For instance, D5 (abstract, 0020, 0039, 0046, 0050, 0052, 0054-0063, 0067-0073) discloses plurality of users using social media accounts/applications to create and upload content, and using the uploaded content collected or received within a selected period of times, to create or bundle the content into slide shows by user or category, D5 further generates interface that shows a first image of the or more one slide shows by user or category, where upon user selection of the image, the display displays rest of the slide show.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D5 as noted above. This would have been desirable with for purpose of collecting data from online social networking system and using the data to create bundles or updates for keeping users up to date with their social network contacts as disclosed by D5 (0003). 

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0345035 A1, referred hereinafter as D1) in view of Chiu et al. (US 7546554 B2, referred hereinafter as D2) in view of Hudson et al. (US 2002/0078456 A1, referred hereinafter as D6).

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: receiving additional content from a device of a provider, (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing users to upload any number of content to video sharing service.).   
D1 fails to expressly disclose - and generating a link in a generated home page that corresponds to the additional content.
D6 (007-0011, 0026-0042, 0047, fig. 5) discloses generating hub-pages, where hub-pages may include links obtained from providers/devices/retailers.
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include receiving additional content from a device of a provider; and generating a link in the generated home page that corresponds to the additional content. This would have resulted in system of D1 with ability to embed or overlay links in/over video content that point to generated web page that includes plurality of links to additional content. This would have been obvious for the purpose of providing users a user friendly way to access ancillary content and drive revenue from such content as disclosed by D6 (0044).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0345035 A1, referred hereinafter as D1) in view of Chiu et al. (US 7546554 B2, referred hereinafter as D2) in view of Hudson et al. (US 2002/0078456 A1, referred hereinafter as D6) in view of Amato et al. (US 2006/0265417 A1, referred hereinafter as D7).

As per claim 7:
The rejection of claim 6 further incorporated. 
D1 fails to expressly disclose further comprising: generating a thumbnail image in the generated home page that corresponds to the provider.
D6 (007-0011, 0026-0042, 0047, fig. 5) discloses generating hub-pages that includes may include text/images. In particular, figure 5 shows generating a thumbnail image (e.g. small image next buy now) in the generated home page that corresponds to the provider.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention, disclosed in D1, to include generating a thumbnail image in the generated home page that corresponds to the provider. This would have resulted in system of D1 with ability to embed or overlay links in/over video content that point to generated web page that includes plurality image, content and/or links to additional content. This would have been obvious for the purpose of providing users a user friendly way to access ancillary content and drive revenue from such content as disclosed by D6 (0044).  
D1/D6 fails to expressly disclose an appearance of the thumbnail image being subject to change based on the display of additional content.
D7 (0042, 0047) discloses updating thumbnail image based on additional data.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention, as disclosed in D1, to include an appearance of the thumbnail image being subject to change based on the display of additional content. This would have been obvious for the purpose of keeping content fresh as disclosed by D7.


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0345035 A1, referred hereinafter as D1) in view of Chiu et al. (US 7546554 B2, referred hereinafter as D2) in view of Krivorot (US 2014/0201527 A1, referred hereinafter as D4).  

As per claim 10:
The rejection of claim 1 further incorporated.
D1 fails to expressly disclose - further comprising presenting, together with the second layer of content, a visual indication of an amount of time remaining before an annotation associated with the second layer of content is deleted.
D4 (0005, 0070-0087 figure 3-6) discloses presenting, together with second layer of content, a visual indication of an amount of time remaining (e.g. figures show timer count down) before annotation associated (e.g. text, images and associated overlays are deleted) with the second layer of content is deleted.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D4 as noted above. This would have been obvious for the purpose of privately and securely delivering content/messages as disclosed by D4 (0004).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0345035 A1, referred hereinafter as D1) in view of Chiu et al. (US 7546554 B2, referred hereinafter as D2) in view of Schmid et al. (US 2009/0249222 A1, referred hereinafter as D8). 


As per claim 16, the rejection of claim 1 further incorporated, D1 discloses,
further comprising:… presenting the first layer of content from a first user associated with the first user account; and causing presentation of the first layer of content to a second user, associated with a second user account..., (D1, 0025-0027, 0037-0041, 0071, figure 7, figure 11, discloses allowing users to upload any number of videos/files, keyframes/files, and metadata files associated with an event or destination and displaying in various layers (e.g. user A, user B etc.) as shown in figure 11 for user manipulation/interaction.).    
D1 fails to expressly disclose - receiving a scheduled time for presenting the first layer/video of content from a first user associated with the first user account; and causing presentation of the first layer/video of content to a second user, associated with a second user account, during the scheduled time.
D8 (0023, figures 8A-8C) discloses receiving schedule time information from server/users via interface, and playing content based on the schedule, where each user has associated playlist/user account.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention, as disclosed in D1, to include receiving a scheduled time for presenting the first layer/video of content from a first user associated with the first user account; and causing presentation of the first layer/video of content to a second user, associated with a second user account, during the scheduled time. This would have been obvious for the purpose of allowing users to schedule a time and the system presenting the content at the scheduled time for their peers in collaborative environment as disclosed by D8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144